FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 10       Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 1 of 19 NYSCEF: 04/25/2019
                                                                            RECEIVED




                                                                                          STATE         OFNEw               YORK
                                                                          OFFICE              OF THEATTORNEY                       GENERAL


                                                                                  SUBPOENA                    DUcES            TECUM

                                                       THE            PEOPLEOF                       THE         STATEOF                  NEW           YORK
                                                                                                 GREETINGS

              TO:


              Tether       Limited

               17F-1,      No.         266       Sec.         1
              Wenhua             Rd.,      Banqiao                 Dist
              New        Taipei         City,      Taiwan                 22041


                            YOU ARE HEREBY                                 COMMANDED,                         purSuant         General            Business        Law        § 352,
               Executive           Law           § 63(12)              and        § 2302(a)           of the         New       York       Civil       Practice        Law         and      Rules,           to
              deliver       and         turn     over          to Barbara                D.    Underwood,                the      Attorney            General       of the         State     of     New
               York,      or a designated                          Assistant          Attorney              General,         on 11th          day      of December,                2013,          by
               IQ:00      a.m.,         or any          agreed            upon        adjourned               date      or time,        at 28       Liberty       Street,         New        York,
               New       York          10005,          all     documents                 and     information                requested             in the      attached        Schedule              in
               accordance               with      the        instructions                and     definitions             contained            therein.


                            TAKE             NOTICE                that    the      Attorney            General           deems         the    documents              and     information
              reqücsted            by     this     Subpoena                  to be relevant                   and    material          to an investigation                   and        inquiry
               undertaken               in the         public          interest.


                            TAKE             FURTHER                  NOTICE             that     Your         disobedience               of this        Subpoena,            by     failing           to
               deliver      the        documents                   and     infor=etion                requested             in the      attached           Schedule          on the         date,
               time      and      place         stated            above        or on any             agreed          upon      adjourned              date    or time,       may          subject
               You       to prosecution                      for     a misdemeanor                     or penalties               and      other        lawful      punishment                    under
               General           Business              Law          § 352         and     § 2308            of the      New        York       Civil      Practice         Law       and          Rules,
               and/or      other         statutes.


                            TAKE             FURTHER                  NOTICE              that       Your      disclosure             to any       person,       other       than        to the

               Attorney           General's               Office,            of    the        name     of any           witness        examined              or any       other      information
               obtained           regarding              this        investigation               man          sublect        You      to prosecution                for     a misdemeanor
               under       the     General              Business               Law.       In the        event        You       believe        that      You      are required               to
               disclase          the     existence                 of this        Subpoena             or any         information              related        thereto,       You         shall

               notify      the     Assistant                 Attorney              General           listed      below         immediately               and     well       in advance              of
               Your       disclosure              of     same.
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                                           INDEX NO. 450545/2019
NYSCEF DOC. NO. 10                                        Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 2 of 19                                                                               RECEIVED NYSCEF: 04/25/2019




                                        WITNESS,                   The        Honorable                  Barbara      D.   Underwood,                      Attorney             General        of   the

                     State        of     New         York,           this          27th       day   of    November,        2018.




                             Cynth                 flanawait                                                                #1En        D.     Castiglio

                             Bureau              Chief                                                                      Senior            Enfo.mement                     Counsel

                             Investor              Protection                 Bureau                                        Investor             Protection               Bureau

                             28        Liberty           Street,            21st          Floor                             28      Liberty           Street,          21st      Floor

                             New           York,          New            York             10005                             New         York,          New            York       10005

                             (212)          416-8765                                                                        (212)        416-8513



                                                                                                                            Johanna              Skrzypczyk

                                                                                                                            Assistant               Attorney             General

                                                                                                                            Bureau             of    Internet           and       Technology
                                                                                                                            28      Liberty           Street,          20th       Floor

                                                                                                                            New          York,         New            York        10005

                                                                                                                            (212)         416-8369




                                                                                                                      2
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                           INDEX NO. 450545/2019
NYSCEF DOC. NO. 10   Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 3 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                                                                                             SCHEDULE


                                             A.      General               Definitions                  and      Rules          of Construction



                       "All"
               1.                  means          each       and      every.

                       "Any"
              2.                     means           any     and        all.

                       "And-                  "or"
              3.                     and                 shall       be construed                    either         disjunctively                   or conjunctively                     as

                       necessary            to bring          within            the       scope         of the       Subpoena                 all     infonnation               or Documents
                       that    might         otherwise              be construed                    to be outside                of     its scope.

                       "Communication"
              4.                                              means              any       conversation,                    discussion,               letter,        email,
                       memorandum,                    meeting.              note          or other         transmittal             of     information                   or message
                       whether          transmitted                in writing,                orally,         electronically                  or by any               other       means.           and
                       shall      include          any      Document                   that      abstracts,           digests,           transcribes,                  records          or reflects

                       any     of the       foregoing.

                       "Conceming"
              5.                                     means,          directly                or indirectly,             in whole               or in part.             relating          to,

                       refen·ing        to,       describing.              evidencing                   or constituting.

                       "Custodian"
              6.                                  means           any      Person             or Entity             that,     as of the             date        of this        Subpoena,
                       maintained,                possessed,             or otherwise                    kept       or controlled                   such        Document.

                       "Document"
              7.                                   is used         herein             in the        broadest           sense       of     the        term        and     means           all      reconis
                       and     other        tangible          media             of expression                  of whatever                nature              however           and       wherever

                       created,         produced             or stored                (manua!!y.               mechanically,                    electronically                  or otherwise),

                       including            without          limitation                all     versions          whether              draft         or final,          all    annotated             or

                       nonconforming                     or other              copies,         electronic             mail       ("e-mail"),                  instant         messages,              text
                       messages,             Blackberry                 or other             wireless           device          messages,                 voicemail,              calendars,              .
                       date     books.         appointment                      books.          diaries,         books,          papers,             files.      notes.        confir=ations.
                       accounts          statements.                correspondence,                         memoranda,                   reports,              records,         journals.
                       registers,          analyses,              plans,            manuals.            policies.           telegrams,                faxes,         telexes.          wires.
                       telephone            logs.        telephone                  messages,             message             slips.      minutes,               notes         or records            or
                       transcriptions                of conversations                         or Communications                           or meetings.                   tape         recordings,
                       videotapes.             disks.        and        other          electronic             media,           microfilm,                 microfiche.              storage
                       devices.         press        releases.             contacts.                agreements.                notices              and       summaries.                           non-
                                                                                                                                                                                        Any
                       identical         version           of a Document                        constitutes                 a separate              Document                 within        this
                       delinition.            including             without               limitation            dmits         or copies               bearing           any     notation.            edit.
                       comment,              marginalia,                underscoring,                     highlighting.                 marking.                or any         other       alteration
                       of any        kind      resulting             in any           difference              between            two      or more                otherwise              identical
                       Documents.                  In the         case         of    Documents                  bearing         any       notation               or other         marking
                       made        by    highlighting                 ink.          the      term       Document               means            the       original           version           bearing
                       the     highlighting                ink,     which             original           must        be produced                    as opposed                to any        copy
                       thereof.

                       "Entity"
               8.                       means            without               limitation            any      corporation.                company.                   limited          liability
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                               INDEX NO. 450545/2019
NYSCEF DOC. NO. 10    Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 4 of 19 NYSCEF: 04/25/2019
                                                                         RECEIVED




                       company              or corporation.                   partnership,                      limited          partnership,                  association,             or other
                       firm      or similar             body,        or any              unit,      division,              agency.            department,                 or similar
                       subdivision                thereof.

                       "Identify"                   "Identity."
              9.                             or                              as applied                   to any          Document                  means          the     provision            in

                       writing        of information                       sufficiently                  particular            to enable              the       Attorney            General           to
                       request        the     Document's                     production                   through             subpoena               or otherwise.                  including              but
                       not      limited       to:       (a)     Document                   type          (letter.         memo,          etc.);          (b)     Document               subject

                       matter;        (c)     Document                  date;       and          (d)      Document                author(s),                addressee(s)                and
                       recipient(s).                In lieu        of      identifying                   a Document.                   the     Attorney                General          will     accept
                       production             of the          Document,                   together                 with      designation                 of the         Document's
                       Custodian,             and        identification                    of each             Person          You       believe               to have          received          a copy
                       of the        Document.

                       "Identify"                   "Identity,"
               10.                           or                              as applied                   to any          Entity,        means             the     provision             in writing
                       of     such     Entity's            legal        name,            any        d/b/a,          former,         or other             names,           any       parent.
                       subsidiary,            officers,             employees,                    or agents               thereof,           and     any         address(es)             and       any
                       telephone             number(s)               thereof.

                       "Identify"                   "Identity."
               I I.                          or                               as applied                  to any          natural        person,               means        and       includes             the
                       provision            in writing              of the         natural               person's            name,           title(s).         any       aliases,       place(s)            of
                       employment.                  telephone                number(s),                   e-mail           address(es),                  mailing          addresses             and
                       physical            address(es).

                       "Person"
               12.                          means          any       natural             person,            or any           Entity.

                       "Sent"               "received"
               13.                    or                             as used              herein           means,             in addition                to their         usual       meanings,
                       the     transmittal              or reception                of a Document                            by physical,                  electronic            or other
                        delivery,           whether           by direct             or indirect                    means.

                        "Subpoena"
               14.                                 means           this     subpoena                   and         any    schedules                or attachments                    thereto.


               15.      The      use of the             singular            form          of any           word           used       herein         shall         include         the     plural         and
                        vice     versa.           The      use      of any          tense           of     any       verb        includes            all       other      tenses        of the        verb.



                                                                             B.      Particular                     Definitions

                        "Respondent,"                   -You,"             "Your"                      "Tether"
               16.                                                                             or                            means           Tether            Limited,          Tether
                        Intemational                Limited.              and      any         of      their        respective           predecessors,                     successors.
                        present        or former              paænts.              subsidiaries,                    or affiliates.               whether               direct     or indirect:              and
                        all    directors,           officers.             partners,              employees,                  agents.          contractors,                consultants.
                        representatives.                   and      attorneys               of the             foregoing,              or any         other          Persons          associated
                        with      or acting           on      behalf         of     the        foregoing,                 or acting            on     behalf           of any        predecessors,
                        successors,               or affiliates             of     the      foregoing.

                        "Bitfinex"
               17.                            means           iFinex             Inc.,      BFXNA,                   Inc..       and    any         of their            respective
                        predecessors.                successors,                  p esent              or former              parents.           subsidiaries.                  or affiliates.




                                                                                                               2
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                                     INDEX NO. 450545/2019
NYSCEF DOC. NO. 10   Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 5 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                      whether           direct            or indirect;                and         all    directors,            officers,          partners,              employees,                   agents,
                      contractors.                 consultants,                    representatives,                     and       attorneys            of the           foregoing,               or any
                      other       Persons              associated                  with       or acting               on    behalf         of the         foregoing,               or acting                on
                      behalf       of any              predecessors,                       successors,                or affiliates             of the           foregoing

                                        Currency"
               I8.    "Virtual                                         shall         have     the         same         meaning            as that         set forth           in 23
                      N.Y.C.R.R.                   Part      200            ("Virtual             Currencies").



                                                                                             C.         Instructions


               1.     Preservation                  of     Relevant                  Documents                   and       Information;                Spoliation.                  You         are
                      reminded               of     Your          obligations                 under             law     to preserve               Documents                  and        information                        .
                      relevant          or potentially                        relevant             to this           Subpoena             from        destruction                or loss.             and        of
                      the     consequences                       of,        and      penalties             available             for,     spoliation              of evidence.                     No
                      agreement.                  written          or otherwise.                        purporting               to modify,              limit        or otherwise                    vary        the
                      terms       of this           Subpoena.                     shall      be construed                    in any        way        to narrow,                 qualify,
                      eliminate              or otherwise                      diminish                 Your         aforementioned                   preservation                   obligations.
                      Nor      shall         You          act,     in reliance                upon             any     such       agreement               or otherwise,                    in any
                      manner            inconsistent                    with         Your          preservation                  obligations                 under        law.       No         agreement

                      purporting               to modify,                    limit         or otherwise                 vary       Your        preservation                  obligations                    under
                      law      shall      be construed                         as in any                way     narrowing,                qualifying,                 eliminating                or
                      otherwise               diminishing                      such        aforementioned                        preservation                 obligations.                 nor        shall
                      You        act    in        eliance          upon              any     such         agreement,                 unless        an Assistant                   Attorney
                      General           confirms                 or acknowledges                              such      agreement                in writing,              or makes                 such
                      agreement               a matter                 of     record         in open             court.


              2.       Possession,                Custody,                  and       Control.                The      Subpoena               calls       for     all     responsive
                       Documents                  or      information                      in Your            possession,               custody           or control.                This          includes.
                      without           limitation,                Documents                       or information                    pcssessed               or held         by any             of     Your
                      officers,          directors,               employees.                      agents,            representatives.                  divisions,             affiliates,
                      subsidiaries                 or Persons                   from         whom              You      could           request        Documents                   or information.
                       If Documents                      or information                      responsive                 to a request               in this            Subpoena              are       in Your
                      control,          but        not      in Your               possession                   or custody,              You       shall         promptly             Identify               the
                       Person          with        possession                     or custody.


              3.       Documents                  No       Longer               in Your             Possession.                  If any        Document                  requested                herein
                      was       formerly               in Your               possession.                  custody           or control             but       is no        longer         available.                   or
                      no      longer     exists.                 You         shall         submit          a statement               in writing               under         oath        that:         (a)
                      describes              in detail            the        natu          e of such             Decüment                and      its contents;               (b)       Identifies                the

                       Person(s)             who          prepared                such        Document                  and       its contents;                 (c)     Identifies           all      Persons
                      who        have         seen         or had            possession                  of such           Document;               (d)       specifies            the      date(s)            on
                       which       such           Document                     was         prepared,             transmitted               or received;                  (e) specifies                 the

                      date(s)          on which                  such         Document                   became             unavailable;               (f)      specifies            the    reason               why
                      such        Document                  is unavailable,                        including               without         !imitation                 whether           it was

                       misplaced,                 Iost,     destroyed                   or transferred;                    and     if such         Document                  has been
                      destroyed               or transferred,                        the    conditions                 of and           reasons        for       such       destruction                 or
                      transfer          and        the      Identity               of the         Person(s)                requesting            and         performing               such




                                                                                                                3
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                                 INDEX NO. 450545/2019
NYSCEF DOC. NO. 10   Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 6 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED



                                                                                                                                                                                                 .

                      destruction              or transfer;            and         (g)     Identifies              all     Persons             with       knowledge                   of any
                      portion         of the        contents           of the            Document.


              4.      No Documents                     Responsive                  to Subpoena                     Requests.                  If there       are      no Documents
                      responsive              to any        particular               Subpoena                request.             You         shall       so state          in writing                  under
                      oath        in the      Affidavit            of Comp!!e=ce                       attached             hereto.            identifying                the       paragraph

                      number(s)              of the        Subpoena                request             concerned.


              5.      Format          of     Produçtion.               You           shall       produce              Documents                   and       information                    responsive
                      to this        Subpoena              in the      format              requested               by the         Office             of the        New          York         State

                      Attorney             General.           Productions                      in electronic               format             shall       meet        the       specifications
                      set out         in Attachments                   1 and          2.


              6.      Existing           Organization                 of     Donuments                   to be Preserved.                            Regardless              of      whether                 a
                      pmduction                is in electronic                  or paper              format,            each        Document                shall         be pmduced                         in
                      the      same        form,       sequence,              organization                   or other             order         or      layout        in which               it was
                      maintained               before        production,                   including               but     not        limited           to production                  of any
                       Document               or other        material               indicating              filing         or other            organization.                       Such
                      production              shall        include           without            limitation               any      file        folder.       file    jacket,            cover            or
                      similar         organizational                  material.                as well        as any             folder         bearing            any      title      or        legend
                      that        contains         no Document.                       Likewise.              all      Documents                   that      are physically                        attached
                      to each         other        in Your           files       shall         remain         so attached                     in any       production;                  or        if such
                      production               is electronic.                shall        be accompanied                         by      notation           or information
                      sufficient             to indicate           clearly           such        physical                attachment.


              7.       Manner          of Compliance.                        Custodians/Search                             Terms/Technology-Assisted                                                 Review.
                       Prior       consultation              with      the         Office         of the         Attomey                 General            is required                concerning
                      selection            of custodians               for         document              searches                (whether               electronic        or otherwise)                              or
                      for      use of search               term      filters,            predictive            coding             or other              forms        of technology-
                      assisted         review.             The      Office           of the        Attomey                 General              reserves            the     right          to approve,
                       disapprove,                modify         or supplement                     any       proposed                  list    of custodians,                    search               terms.
                       and/or        review           methodology.                       The      selection               or use of custodians,                           search             term

                       filters.      and/or         technology-assisted                            review             in no way                relieves            You      of       Your
                      obligation              to fully       respond               to these            requests            for        Documents                 or information.


              8.       Document               Numbering.                   All       Documents                   responsive                   to this      Subpoena,                  regardless                     of
                       whether           produced            or withheld                   on grõüñd                of privilege                 or other           legal           doctrine.             and
                       regardless             of whether             pmduction                   is in electronic                      or paper            format.           shall          be
                       numbered               in the       lower       right         corner            of each            page        of such            Document.                   without

                       disrupting             or altering            the      form,            sequence,              organization                    or other           order        or         layout             in
                       which         such         Documents                were          maintained                before             production.                  Such         number                 shall
                       comprise            a prefix          containing                  the    producing                 Person's              name        or an abbmviation

                       thereof,        followed             by a unique.                   sequential,                identifying                document                 control            number.


              9.       Privilege           Placeholders.                     For     each        Document                  withheld               from        production                   on         ground
                       of    privilege            or other         legal         doctrine,             regardless                of    whether             a production                     is
                       electronic            or    in hard         copy,           You         shall     insert           one      or more              placeholder                  page(s)              in the




                                                                                                         4
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 10   Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 7 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                      production                 bearing              the        same       document                control          number(s)                  bome           by the         Document
                      withheld.             in the            sequential                 place(s)          originally             occupied                  by the       Document                   before              it
                      was     removed                   from         the         production.


              10.     Privilege.              If You                withhold              or redact          any          Document                  responsive                to this        Subpoena
                      on ground              of         privilege                or other         legal      doctrine,               You        shall         submit          with          the
                      Documents                   produced                  a statement               in writing                under          oath.         stating:           (a)    the        document
                      control         number(s)                     of     the     Document                 withheld             or redacted:                   (b)     the     type         of
                      Document:                   (c)     the        date        of the         Document;                 (d)    the     author(s)               and      recipient(s)                   of the

                      Document;                   (e)     the        general             subject          matter          of the       Document:                  and         (f)     the     legal
                      ground          for     withholding                         or redacting               the         Document.                  If the       legal        ground              for

                      withholding               or redacting                        the     Document                 is attorney-client                        privilege.              You         shall
                      indicate         the         name             of the         attorney(s)              whose           legal       advice              is sought               or provided                   in
                      the     Document.


              I1.     Your_Production                           Injiguctions                    to be_Produced.                      You        shall         produce               a copy          of all
                      written         or otherwise                       recorded                instructions              prepared              by       You         concerning                  the     steps
                      taken        to respond                   to this           Subpoena.                 For      any        unrecorded                  instructions                  given,          You
                      shall      provide                a written                statement           under          oath        from          the     Person(s)               who         gave          such
                      instructions                 that        details            the     specific          content             of the        instructions                and         any     Person(s)
                      to whom               the     instructions                    were          given.


               12.    Cover         Letter,              Index,           gnd       Identifying                Information.                    Accompanying                           any
                      production(s)                      made            pursuant               to this      Subpoena.                 You          shall       include             a cover             letter
                      that    shall         at a minimum                           provide          an index              containing                the      following:                (a)    a
                      description                 of the            type         and     content           of each           Document                   produced              therewith:                  (b)        the
                      paragraph              number(s)                      of     the    Subpoena                 request(s)            to which               each          such         Document                    is

                      responsive;                 (c)         the    Identity             of the      Custodian(s)                     of each            such         Document;                   and       (d)
                      the     document                   control            number(s)                of     each         such     Document.                     As       further            set forth             in
                      Attachment                   2, information                        must        also      be included                   in the         metadata                and      load         files        of
                      each       production                    concerning                  the      identity             of each        Document's                      custodian,                as well              as
                       information                  identifying                   the     particular              Document                   requests           and/or          information                      to
                      which        each           document                   is responsive.


               13.    Affidayit             of Compliance.                               A copy           of the         Affidavit             of Compliance                         provided
                       herewith             shall         be completed                      and      executed               by all       natural             persons         supervising                        or

                       participating                    in compliance                      with      this      Subpoena,                and          You        shall      submit    such
                      executed              Affidavit(s)                    of     Compliance                  with        Your         response                to this        Subpoena.


               14.     Identification                    of     Persons             Preparing               Production.                  In a schedule                    attached                to the
                       Affidavit            of      Compliance                      provided               herewith.             You          shall         Identify          the      natural

                      person(s)             who           prepared                 or assembled                    any     productions                  or responses                   to this
                       Subpoena.                  You          shall         further            Identify           the    natural            person(s)            under             whose          personal
                      supervision                  the        preparation                 and       assembly               of    productions                   and       responses                to this
                       Subpoena              occurred.                     You          shall      further          Identify           all     other         natural          person(s)                 able

                      competently                   to testify:                   (a) that         such       productions                    and      responses               are complete                        and




                                                                                                               5
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                         INDEX NO. 450545/2019
NYSCEF DOC. NO. 10   Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 8 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                      correct           to the     best    of     such      person's        knowledge           and       belief;       and       (b)     that     any
                       Documents             produced              are authentic,            genuine          and     what      they     purport           to be.


               15.    Continuing             Oblication                 to Produce.          This    Subpoena             imposes           a continuing
                      obligation            to produce             the     Documents           and      information             requested.                Documents
                       located          or created.          and        information          learned.      acquired            or created.              at any      time      after
                       Your       response          is due         shall      be promptly           produced           at the       place     specified             in this
                       Subpoena.


               16.    No      Oral       Modifications.                  No     agreement       purporting               to modify,           limit        or otherwise

                      vary       this     Subpoena              shall      be valid      or binding.     and           You      shall       not     act     in reliance
                       upon      any      such      agreement,                unless     an Assistant           Attorney            General             confirms         or
                      acknowledges                  such        agreement             in writing.       or makes           such      agreement               a matter         of
                       record        in open        court.


               I7.    Time        Period.          Unless          otherwise           specified.       the    time      period         covered            by this
                       Subpoena            shall      be from            January        1, 2015      to the         present.




                                                                                              6
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                                 INDEX NO. 450545/2019
NYSCEF DOC. NO. 10   Case 1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 9 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                                                                      D.        Requests               for      Information


              1.      Provide          organizational                     charts        for     Bitfinex             and      Tether.                   Identify          and        describe           the

                      relationship              between              Bitfinex           and      Tether,             including                  but        not     limited         to shared
                      ownership.              personnel,               management.                       systems,            accounts,                   and       other        matters.


              2.      Identify         and      describe             the        processes,             and       any    changes                   the       eto.     by      which             Tether
                      and/or         Bitfinex           issues         and         edeems          tethers,            including.                   but       not     limited            to,
                      identification                of all      Persons               involved            in the       decision(s)                      to issue           or     edeem            tether,
                      and     a description                  their        roles       and      esponsibilities                       with         respect           thereto.


              3.      Identify         any         bank.      depository                institution,                 money               transmitter,               trust,       account,             or
                      other      similar           entity       currently              used      by Tether                  and          Bitfinex            for     Virtual            Currency              or
                      fiat    currency.              Identify             and      describe            the      decision(s)                     by Tether             and/or            Bitfinex             to
                      change          banks         (or      other        similar           entities           as noted            above)               between            January               l. 2016
                      and      the    present         date.


              4.      Identify         all    Persons            involved              in the       decision(s)                   by Tether                  and/or          Bitfinex            to
                      change          banks         as described                  in response                  to Request                  No.        3.


              5.      Identify         and      describe             any         outstanding                 loans,         extensions                     of credit,           encumbrances.
                      or any         other      claims,          of any            variety        or description.                         Concerning                  the        fiat    currency
                      that     backs         tethers,         during            the    Relevant                Time         Period.



                                                                     E.         Documents                 to     be Produced


              1.      All     Documents                 and     Communications                               previously                  produced                to the         U.S.      Commodity
                      Futures         Trading              Commission                   Concerning                   Tether,               Bitfinex,              tethers,         or related
                      matters.


              2.      All     Documents                 Concerning                    any     contracts,              agreements,                       or other           similar
                      commitments                    between              (i)    Tether        and        Bitf'mex;               (ii)      Tether           or Bitfinex,                on the          one
                      hand.      and         any     third      party,            on the       other.


              3.      All     Documents                 and      Cerm:nkations                               Concerning                   the     issuance,               withdrawal.                   or
                      redemption                of tethers.


              4.      All     Documents                 and      Communications                              Concerning                   (i)    the        redemption                  and
                      destruction             of     tethers         on or about                 October              24,     2018:              (ii)       the     issuance             of tethers               on
                      or about          November                 20,       2018:        and      (iii)         the    announcement                           on or about                 November
                      27,     2018      regarding               withdrawals/                   edemptions                    of     tethers.


              5.      A lI Documents                    and      Communications                              Concerning                    trading           activity           on      the      Bitfinex

                      trading         platform              between              and    among             tethers           and          bitcoin.




                                                                                                         7
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case          1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 10 of 19 NYSCEF: 04/25/2019
                                                                               RECEIVED




                                                                                      ATTACHMENT                                   1
                                                    Electronic                Document                   Production                    Specifications


                           Unless         otherwise            specified              and        agreed       to by the                 Office             of Attorney                 General,             all
              responsive         documents                  must      be produced                   in LexisNexis®                         Concordance®                             format          in
              accordañee           with      the     following                instructions.                Any       questions                    regarding                 electronic
              document          production                 should       be directed                to the        Assistant                Attorney                  General            whose
              telephone         number            appears            on the         subpoena.


               1.          Concordance                   Production              Components.                     A Concordance                              production                 consists           of the

                           following            component               files,         which         must        be predüeed                       in accordance                      with         the
                           specifications                  set forth      below                in Section           7.


                           A.             Metadata              Load          File.          A delimited                 text      file       that         lists     in ce!umner                   format
                                          the      required           metadata             for     each      produced                   document.


                           B.             Extracted             or     OCR            Text       Files.       Document-level                               extracted                text     for      each
                                          produced             document                or document-level                           optical            character                recognition

                                          ("OCR")             text      where           extracted           text         is not         available.


                           C.             Single-Page                 Image            Files.           Individual                petrified            page              images        of the
                                          produced             documents                  in tagged           image               format           ("TlF"),                with       page-level
                                          Bates          number         endorsements.


                           D.             Opticon            Load        File.          A delimited                 text        file      that       lists         the     single-page                TIF
                                          files      for     each      produced                 document             and          defines            (i)     the         relative          location          of
                                          the      TlF      files     on the          production              media               and      (ii)      each           document               break.


                           E.             Native           Files.       Native            format          versions              of non-printable                            or non-print

                                          friendly           produced               documents.


              2.           Production              Folder           Structure.               The     production                   must         be organized                       according               to the

                           following              standard           folder         structure:
                                 •        data\      (contains            production                 load      files)
                                 •        images\            (contains           single-page                TIF          files.        with        subfolder                 organization)
                                                   \0001,       \0002,           \0003...
                                 •        native_files\               (contains                native      files.        with          subfolder                   0rganization)
                                                   \0001,       \0002,           \0003...
                                 •        text\      (contains           text         files.      with      subfolder                  organization)
                                                   \0001,       \0002,           \0003...


              3.           De-Duplication.                     You       must           perform           global           de-duplication                           of     stand-alone
                           documents               and       email      families                against      any         prior          productions                      pursuant           to this          or

                           previously              n:lated          subpoenas.


              4.           Paper       or Scanned                   Documents.                   Documents                 that        exist         only          in paper           format             must     be
                           scanned          to single-page                    TIF       files      and     OCR'd.                 The         resulting                  electronic           files       should
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case     1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 11 of 19 NYSCEF: 04/25/2019
                                                                          RECEIVED




                    be pursued            in Concordance                               format       pursuant               to these            instructions.                You          must
                    contact       the    Assistant                  Attorney                  General          whose            te|êphone            number              appears            on the
                    subpoena            to discuss               (i)       any         documents               that       cannot          be scanned.               and       (ii)       how
                    information            for       scanned                 documents                 should             be represented                   in the        metadata               load
                    file.


              5.    Structured           Data.             Before             producing                structured               data.      including              but      not       limited         to
                    relational          databases,                  transactional                  data,        and       xml       pages,         you      must          first      speak          to the
                    Assistant          Attorney               General                  whose        telephone               number              appears           on the           subpoena.
                    Spreadsheets               as        not        considered                  structured              data.


              6.    Media        and     Encryption.                         All       documents                must        be produced                   on CD,           DVD.             or hard-
                    drive     media.           All       production                      media         must        be encrypted                   with      a strong               password.
                    which        must      be delivered                           independently                  from        the     production                  media.


              7.    Production            File        Requirements.


                    A.           Metadata                  Load             File
                                 •       Required                   file      format:
                                                  o          ASCll                or     UTF-8
                                                  o          Windows         formatted  CR + LF end of line                                                  characters.                 including
                                                             full       CR + LF on last record in file.
                                                  o          .dat          file     extension
                                                  o          Field           delimiter:                -(ASCII             decimal              character           20)
                                                  o          Text           Qualifier:             p (ASCII                decimal             character           254).             Date      and
                                                             pure           numeric             value          fields      do       not    require          qualifiers.
                                                  o          Multiple                  value       field       delimiter:               ; (ASCll           decimal            character              59)
                                 •       The         first       line         of the          metadata            load       file       must       list    all     included              fields.           All
                                         required                fields            are    listed        in Attachment                     2.
                                 •       Fields            with            no values             must          be represented                    by empty              columns

                                         maintaining                        delimiters             and         qualifiers.
                                  •      Note:             All       documents                  must           have       page-level              Bates                                     (except
                                                                                                                                                                 numbering
                                         documents                      produced                only       in native             format,           which          must        be assigned                   a
                                         document-level                                Bates     number).                 The       metadata              load      file      must          list    the

                                         beginning                     and         ending        Bates           numbers             (BEGDOC                     and      ENDDOC)                    for
                                         each           document.                       For     document                families,              including           but     not        limited          to
                                         emails              and        attachments,                   compound                  documents.                and         uncompressed                       file
                                         containers.                    the         metadata            load       file     must          also     list    the     Bates           range           of the
                                         entire          document                      family        (ATTACHRANGE),                                   beginning                   with      the     first
                                                                                                                "parent"
                                          Bates          number                   (BEGDOC)               of the                                  document                and ending                 with
                                                                                                                                                                           "child"
                                         the        last      Bates               number         (ENDDOC)                       assigned           to the         last                         in the
                                         document                      family.
                                  •       Date          and         Time            metadara            must          be provided                 in separate              columns.
                                  •      Accepted                   date           formats:
                                                    o        mm/dd/yyyy
                                                    o        yyyy/mm/dd




                                                                                                           2
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                       INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case   1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 12 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                                        o         yyyymmdd
                            •    Accepted               time          formats:
                                        o         hh:mm:ss                   (if     not        in 24-hour              format.            you      must          indicate             am/pm)
                                        o         hh:mm:ss:mmm


                    B.      Extracted          or      OCR             Text          Files
                            •    You        must         produce                   individual                 document-level                     text     files                                  the
                                                                                                                                                                    containing
                                 full    extracted                text        for       each           produced             document.
                            •    When          extracted                   text      is not        available              (for       instance.            for     image-only
                                 documents)                    you         must          provide               individual            document-level                       text         files

                                 containing               the         document's                       full     OCR         text.
                            •    The      filename                for       each          text         file     must      match           the     document's                 beginning
                                 Bates        number                 (BEGDOC)                          listed      in the        metadata               load      file.
                            •    Text        files      must            be divided                 into         subfolders                                        no more              than        500
                                                                                                                                        containing
                                 to     1000         files.


                    C.      Single-Page               Image                Files         (Petrified               Page        Images)
                            •    Where            possible,                all      produced                  documents              must         be converted                   into
                                 single-page                   tagged              image           format           ("TIF")             files.      See Section                  7.E       below
                                 for    instructions                    on         producing                  native      versions               of documents                you           are
                                 unable           to convert.
                            •    Image            documents                      that      exist                   in non-TlF                 formats           must        be converted
                                                                                                         only
                                 into       TIF       files.          The          original              image         format           must       be produced                   as a native
                                 file    as described                       in Section                  7.E      below.
                            •    For     documents                      produced                                in native           format,         you         must       provide             a
                                                                                                 only
                                 TIF placeholder                           that         states         "Document                 produced                only      in native
                                 format."

                            •    Each        single-page                     TlF         file      must          be endorsed                with         a unique           Bates
                                 number.
                             •   The        filename                 for     each         single-page                  TlF       file     must          match        the     unique
                                 page-level                Bates            number               (or          document-level                     Bates      number               for
                                 documents                    produced                  only       in native            format).
                             •   Required               image              file      format:
                                         o        CCITT                Group             4 compression
                                         o        2-Bit          black             and      white
                                         o        300          dpi
                                         o         Either.tif                or.tiff            file      extension.
                             •   TIF      files        must           be divided                   into         subfolders                                      no more                than      500
                                                                                                                                        containing
                                 to     1000         files.          Where               possible               documents               should           not      span      multiple
                                 subfolders.


                    D.       Opticon         Loud          File
                             •    Required              file         format:
                                         o         ASCll
                                         o         Windows                   formatted                   CR + LF end of line                            characters
                                         o         Field         delimiter:.                     (ASCll            decimal              character           44)



                                                                                                   3
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                   INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case   1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 13 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                                          o       No       Text       Qualifier
                                          o       .opt      file     extension
                            •     The      comma-delimited                           Opticon              load      file     must          contain              the      following
                                  seven         fields       (as      indicated             below,           values          for      certain             fields         may       be left
                                  blank):
                                          o       ALIAS             or      IMAGEKEY                       - the      unique               Bates          number            assigned                 to
                                                  each       page           of the     production.
                                          o       VOLUME                    - this       value            is optional           and may be left blank.
                                          o       RELATIVE                     PATH              - the       filepath          to each single-page  image
                                                  file     on the           pmduction                media.
                                          o       DOCUMENT                           BREAK                - defines           the      first        page         of      a document.
                                                                                                                                                    "Y"
                                                  The       only         possible           values           for    this      field         are                  or blank.
                                          o       FOLDER                    BREAK            -     defines          the      first         page          of a folder.               The
                                                                                                                                           "Y"
                                                  only       possible             values           for     this     field      are                   or blank.
                                          o       BOX           BREAK                - def'mes              the    first      page         of a box.                  The      only
                                                                                                                             "Y"
                                                  possible             values         for    this         field     are                or blank.
                                          o       PAGE             COUNT-                   this      value         is optional                and                      be left       blank.
                                                                                                                                                          may
                             •    Example:
                                  ABC00001,,1MAGES\0001¼BC00001.tif,Y..,2
                                  ABC00002,,1MAGES\0001¼BC00002.tif....
                                  ABC00003,,1MAGES\0002¼BC00003.tif,Y...1
                                  ABC00004,.1MAGES\0002½BC00004.tif.Y.,,l


                    E.       Native       Files
                             •    Non-printable                    or non-print                                     documents                                               but     not
                                                                                                  friendly                                     (including
                                  limited          to spreadsheets,                    audio             files,     video          files       and        documents                  for
                                  which          color       has significance                       to document                    fidelity)              must          be produced                   in
                                  their       native        format.
                             •    The         filename             of each        native           file      must        match         the        document's                      beginning
                                  Bates         number             (BEGDOC)                      in the       metadata               load         file     and        retain        the
                                  original          file     extension.
                             •    For      documents                 produced               only          in native          format,              you          must       assign           a
                                  single         document-level                       Bates         number            and         provide            an image                file
                                                                                                                                                                             format."
                                  placeholder                that        states       "Document                    produced                only          in native
                             •    The         relative        paths          to all      native           files     on      the      production                  media            must          be
                                  listed        in the       NATIVEFILE                           field      of the         metadata                load        file.
                             •    Native          files      that        are   password-protected                             must          be decrypted                     prior         to
                                  conversion                and       produced               in decrypted                   form.           In cases             where            this
                                  cannot          be achieved                  the    document's                    password                must           be listed           in the
                                  metadata               load       file.      The       password                 should           be placed                in the
                                  COMMENTS                          field      with         the     format          Password:                  <PASSWORD>.
                             •    You                    be required              to supply                a software                license             for     proprietary
                                              may
                                  documents                 produced              only        in native             format.




                                                                                            4
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case        1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 14 of 19 NYSCEF: 04/25/2019
                                                                             RECEIVED




                                                                            ATTACHMENT                                   2
                                                    Required               Fields         for     Metadata                    Load   File


                   FIELD      NAME                             FIELD             DESCRIPTION                                                  FIELD  VALUE
                                                                                                                                                EXAMPLEl

              DOCID                             Unique           document              reference                (can         be      ABC0001              or
                                                used      for      de-duplication).                                                  ###.######.###

               BEGDOC                           Bates          number            assigned          to the         first              ABC0001
                                                page       of the         document.

               ENDDOC                           Bates          number            assigned          to the             last           ABC0002
                                                page       of the         document.

               BEGATTACH                        Bates          number            assigned          to the         first              ABC0001
                                                page       of the         parent       document                  in a
                                                document                 family      (i.e.,      should               be the
                                                same       as BEGDOC                      of the         parent

                                                document,                or PARENTDOC).

               ENDATTACH                        Bates          number            assigned          to the             last           ABC0008
                                                page       of the         last    child         document                 in a

                                                family          (i.e..     should         be the          same           as
                                                ENDDOC                   of the      last       child
                                                document).

               ATTACHRANGE                      Bates          range       of entire            document                             ABC0001              - ABC0008

                                                family.

               PARENTDOC                        BEGDOC                   of paren-document.                                          ABC0001

               CHILDDOCS                        List     of     BEGDOCs                   of all        child                        ABC0002;              ABC0003;
                                                                                                         ";"
                                                documents,                 delimited             by             when                 ABC0004...
                                                field      has      multiple           values.


               DOCREQ                           List      of particular              Requests              for                       1; 2; 3 ..       .
                                                Documents                  to be Produced                   in the
                                                subpoena



               INTERROG                         List      of    particular           [Requests                  for                  1: 2: 3 . . .

                                                Information]                 [interrogatories]                        in the
                                                subpoena

               COMMENTS                         Additional                document              comments,                     such
                                                as passwords                  for    encrypted              files.




               1
                   Examples   -epre::::1   psible       values and not required                       format          unless the field      format   is specified     in
               Attachment      1.




                                                                                                  5
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case    1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 15 of 19 NYSCEF: 04/25/2019
                                                                         RECEIVED




              NATIVEFILE           Relative             file    path      of the          native         file       on   .\Native       File\Folder\...\BE
                                   the     production                 media.                                             GDOC.ext

              SOURCE              -i-or    scanned              paper         records        this           should       Company            Name,
                                   be a description                     of the       physical                            Department           Name,
                                   10câ11011 of the                   original           paper       record.             Location,          Box     Number...
                                   For     loose          electronic             files     this        should
                                   be the         name          of the        file   server            or
                                   workstation                  where         the    files       were
                                   gathered.
                                                                                                                                                                   ____
              CUSTODIAN            Owner            of the       document                 or file.                       Firstname          Lastname.
                                                                                                                         Lastname.           Firstname.
                                                                                                                         User       Name;      Company
                                                                                                                         Name,        Department
                                                                                                                         Name...

              FROM                 Sender           of the           email.                                              Firstname          Lastname         <

                                                                                                                         FLast:=me            @domain              >

              TO                   All       members
                                           to:                           or recipients.                                  Firstname          Lastname         <
                                                    ";"
                                   delimited    by                      when         field        has                    FLastname            @domain              >;
                                   multiple              values.                                                         Firstname          Lastname         <

                                                                                                                         FLastname            @domain              >;
                                                                                                                         ...

                                                                                                            ";"
              CC                   All     cc:      members,              delimited                                      Firstname          Lastname           <
                                                                                                  by
                                   when          field         has     multiple           values.                        FLastname            @domain              >;
                                                                                                                         Firstname          Lastname           <

                                                                                                                         FLastname            @domain              >:
                                                                                                                         ...

                                                                                                              ";"
               BCC                 All     bec:         members.              delimited             by                   Firstname          I astname          <

                                   when           field        has multiple               values                         FLastname            @demain              >:
                                                                                                                         Firstname          Lastname           <

                                                                                                                         FLestname            @domain              >;



               SUBJECT              Subject             line    of the        email.

               DATERCVD             Date      that        an email            was        received.                       mm/dd/yyyy.
                                                                                                                         yyyy/mm/dd,              or
                                                                                                                         yyyymmdd

               TIMERCVD             Time         that      an email            was        received.                      hh:mm:ss           AM/PM         or
                                                                                                                         hh:mm:ss

               DATESENT             Date         that     an email            was        sent.                           mm/dd/yyyy.
                                                                                                                         yyyy/mm/dd.              or
                                                                                                                         yyyymmdd




                                                                                     6
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case    1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 16 of 19 NYSCEF: 04/25/2019
                                                                         RECEIVED




              TIMESENT             Time        that     an email               was      sent.                   hhimm:ss           AM/PM         or
                                                                                                                hh:mm:ss

              CALBEGDA        E    Date    that        a meeting                begins.                         mm/dd/yyyy,
                                                                                                                yyyy/mn/dd.              or
                                                                                                                yyyymmdd

              CA LBEGTIME          Time        that     a meeting                begins.                        hh:mm:ss           AM/PM         or
                                                                                                                hh:mm:ss

              CALENDDATE           Date    that        a meeting                ends.                           mm/dd/yyyy.
                                                                                                                yyyy/mm/dd.              or
                                                                                                                yyyymmdd

              CALENDTIME           Time        that     a meeting                ends.                          hh:mm:ss           AM/PM         or
                                                                                                                hh:mm:ss

              CALENDARDUR          Duration            of a meeting                   in hours.                 0.75,     1.5...

              ATTACHMENTS          List   of     filenames                   of all    attachments.             AttachmentFileName.;
                                                         ":"
                                   delimited          by                when          field     has             AttachmcntFileName.doc
                                   multiple           values.                                                   x;
                                                                                                                AttachmentFileName.pdf;
                                                                                                                ...

              NUMATTACH            Number             of attachments.                                           l. 2, 3, 4....

              RECORDTYPE           General            type        of    record.                                 IMA                LOOSE        E-
                                                                                                                         GE;
                                                                                                                MAIL;          E-MAIL;         E-DOC;
                                                                                                                IMAGE            ATTACHMENT;
                                                                                                                LOOSE            E-MAIL
                                                                                                                                E-
                                                                                                                ATTACHMENT;
                                                                                                                MAIL  ATTACHMENT;
                                                                                                                E-DOC            ATTACHMENT

               FOLDERLOC           Original           folder           path      of the        produced         Drive:\Folder\...\...\
                                   document.

               FILENAME            Origir.a!          filename                of the         produced           Filename.ext
                                   document.

               DOCEXT              Original            file      extension.                                     html,     xls,     pdf

               DOCTYPE             Name         of the            program             that     created    the   Adobe        Acrobat.         Microsoft
                                   produced             document.                                               Wortl,      Microsoft          Excel,
                                                                                                                Corel      WordPerfect...

               TITLE               Document                   title    (if    entered).

               AUTHOR              Name         of the           document               author.                 Firstname           Lastname;
                                                                                                                Lastname,           First     Name;
                                                                                                                FLastname

               REVISION            Number             of revisions                to a document.                 18




                                                                                       7
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                         INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case    1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 17 of 19 NYSCEF: 04/25/2019
                                                                         RECEIVED




              DATECREATED          Date     that        a document                     was      created.              mm!dd!yyyy,
                                                                                                                      yyyy/mm!dd.               or



              TIMECREATED          Time       that       a document                     was      created.             hh-mm-cc          AM/PM            or
                                                                                                                      hh:mm:ss

              DATEMOD              Date       that      a document                     was       last                 mm/dd/yyyy.
                                   modified.                                                                          yyyy!mm!dd.or
                                                                                                                      yyyymmdd

              TIMEMOD              Time       that       a document                     was      last                 hh:mm:ss          AM/PM            or
                                   modified.                                                                          hh:mm:ss

              FILESlZE                                 file                 in bytes.                                                   1024...
                                                                                                              -
                                   Original                        size                                               128,      512.

              PGCOUNT              Number            of pages                  per     document.                      1, 2,     10,    100...

              IMPORTANCE           Email        priority              level          if set.                          Low,       Normal,         High

              TlFFSTATUS           Generated                  by     the       Law       Pre-discovery                Y,   C,    E. W,      N.       P
                                   production                 tool        (leave        blank           if
                                   inapplicable).
                                                                                               e-discovery-
              DUPSTATUS            Generated                  by the           Law       P                            P
                                   production                 tool        (leave        blank           if
                                   inapplicable).
                                                                                                                  ¯
              MD5HASH              MD5         hash           value        compeed                 from               BCIC5CA6Cl945179FE
                                   native       file      (a/k/a           file       fingerprint).                   E144F25F51087B


              SHAlHASH             SHA1          hash          value                                                  B68F4F57223CA7DA358
                                                                                                                      4BAD7ECF111B8044F86
                                                                                                                      31

               MSGINDEX            Email        message                   ID




                                                                                         8
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case             1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 18 of 19 NYSCEF: 04/25/2019
                                                                                  RECEIVED




                                               AFFIDAVIT_QF                             COMPLIANCE                          WITH             SUBPQENA




               State    of

               County        of




               I, _                                                                                          . being         duly        sworn,           state     as follows:




               l.            I am employed                   by    Respondent                    in the      position            of




               2.            Respandent's               productions                    and      responses            to the           Subpoena             of the         Attorney            General
                             of the      State      of New              York.      dated                                       , 20                               (the    "Subpoena")
                             were      prepared             and    assembled                   under        my personal                 supervision;


               3.            1 made          or caused            to be made                  a diligent,          complete             and       comprehensive                       search      for
                             all    Documents                and     information                    equested          by       the     Subpoena,                in full      accordance
                             with      the    instructions               and     definitions                set forth          in the        Subpoena;


               4.            Respondent's                   productions                and      responses            to the           Subpoena             are complete                 and
                             correct         to the     best       of     my knowledge                      and      belief;


               5.            No Documents                    or information                     responsive             to the          Subpoena             have         been         withhe!d
                             from       Respondent's                    production               and     response,             other         than    responsive                 Documents               or
                             information              withheld            on the          basis        of a legal           privilege             or doctrine:


               6.            All    responsive               Documents                 or information                  withheld              on     the     basis        of a legal
                             privilege         or doctrine               have          been         identified        on a privilege                  log       composed                and
                             produced            in accordance                  with          the     instructions             in the        Subpoena;


               7.            The       Documents               contained               in Respondent's                      productions              and          responses             to the
                             Subpoena            are    authentic.              genuine               and    what         they        purport        to be:


               8.            Attached          is a true           and     accurate              record          of all     persons            who        prepared              and     assembled

                             any     productions               and       responses               to the        Subpoena.               all    persons           under        whose         personal
                             supervision              the     preparation                and        assembly           of    productions                  and      responses             to the
                             Subpoena            occurred.               and     all     persons            able     competently                  to testify:             (a)    that     such
                             productions              and      responses               as       complete             and     correct          to the        best         of such        person's
                             knowledge              and       belief;       and         (b)     that     any       Documents                 produced              are authentic,
                             genuine          and      what        they        purport           to be:        and




                                                                                                             9
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 10 Case     1:19-cv-09236 Document 1-38 Filed 10/06/19 Page 19 of 19 NYSCEF: 04/25/2019
                                                                          RECEIVED




              9.        Attached      is a true     and      accurate          statement       of those    requests    under       the   Subpoena       as
                        to which     no      responsive        Documents            were       located    in the   course   of the
                        aforementioned            search.




                                      Signature        of    Affiant                                                        Date




                                   Printed      Name        of Affiant




                                                                         *            *             *




               Subscribed    and    sworn       to before       me      this                  day   of                                    , 20      .




                                                                         , Notary         Public




               My   commission       expires:




                                                                                      10
